Citation Nr: 0214301	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957, from March 1958 to March 1963, and from June 
1963 to January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim of 
service connection for a heart disorder.

In a September 2001 supplemental statement of the case, the 
RO determined that the veteran had submitted new and material 
evidence and reopened the claim, but denied it on the merits.


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder in 
a May 1978 rating decision.  He was notified of the decision 
on May 19, 1978 and did not appeal this decision.

2.  The evidence received since the May 1978 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a heart disorder, and, 
when considered alone or together with all of the evidence, 
both old and new, must be considered to fairly decide the 
claim.

3.  Competent evidence of a nexus between the current heart 
disorder and the findings of a heart murmur in service is not 
of record.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision, denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1998 rating decision, the March 
2000 statement of the case, and the November 2000 and 
September 2001 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to reopen the 
claim for service connection for a heart disorder and the 
evidence necessary to establish service connection for a 
heart disorder.  The Board notes that the RO initially denied 
the veteran's claim for a heart disorder by stating that he 
had not submitted new and material evidence.  The RO 
subsequently determined that the veteran had submitted new 
and material evidence and reopened the claim and adjudicated 
it on the merits in the September 2001 supplemental statement 
of the case.  In the March 2000 statement of the case, the RO 
also provided the veteran with the relevant regulations that 
applied to his claims.

These determinations and correspondence copies of these 
determinations were mailed to the veteran and his accredited 
representative, the Disabled American Veterans.  They were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to assisting the veteran with obtaining records, the 
veteran stated that he had received private treatment from 
Dr. Melvin Henry.  The record reflects that the RO wrote to 
Dr. Henry in April 1998 and received his medical records in 
May 1998.  They have been associated with the claims file.  
The veteran has submitted numerous other private medical 
records, which relate to treatment for his heart disorder.  
The veteran has not alleged having received treatment at a VA 
facility.  

In an April 2001 letter, the RO informed the veteran of all 
the evidence it had of record pertaining to the claim for 
service connection for a heart disorder.  That same month, a 
report of contact shows that the veteran received that letter 
and stated that he had no other evidence to add or that VA 
did not need to request any other records pertaining to his 
claim.  

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the case 
need not be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
regulations in the first instance does not prejudice the 
veteran and the changes articulated in the new legislation 
are less stringent.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Decision

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claim for service connection for a heart disorder.  While 
the Board agrees that new and material evidence has been 
presented, the issue of whether new and material evidence has 
been submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  In addition, 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001), requires that each decision of the Board include 
a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
in the record."  As such, the Board will herein conduct a 
brief discussion of the reasons and bases for its conclusion 
that new and material evidence has been presented, thereby 
reopening the claim for service connection for a heart 
disorder.

At the time of the May 1978 denial of service connection for 
a heart disorder, the veteran had not brought forth competent 
evidence of a current heart disorder.  In the current appeal, 
the veteran has brought forth competent evidence of a current 
heart disorder.  As such, the record now includes evidence 
indicating a diagnosis of and treatment for a heart disorder, 
which was missing as a component of the claim at the time of 
the 1978 decision, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of a claim for service connection.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the Board finds that the additional 
evidence submitted since the May 1978 rating decision 
constitutes new and material evidence which is sufficient to 
reopen the claim for service connection for a heart disorder, 
and the claim is reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO adjudicated the claim on the merits 
in the September 2001 supplemental statement of the case.  As 
stated above, the veteran has been provided with the evidence 
necessary to substantiate his claim for service connection 
for a heart disorder on the merits.  Additionally, the 
veteran's arguments have been based on his asserting that he 
has a heart disorder, which is related to service.  Thus, the 
veteran has been provided with the opportunity to argue his 
case on the merits.

The service medical records show that a systolic heart murmur 
was detected and the condition was evaluated in detail 
beginning in September 1970.  The examiner noted that the 
veteran had no limitation of activity.  Following 
examination, the examiner entered an impression that the 
murmur was probably an insignificant one but that a cardiac 
series would be done.  An October 1970 addendum indicates 
that the cardiac series was unremarkable.  A January 1971 
cardiac consult shows that the veteran was evaluated again.  
The examiner noted that the murmur had been determined to be 
insignificant but that the veteran remained concerned.  
Following examination, the examiner entered an impression of 
a functional murmur and that there was no evidence of any 
cardiovascular disease.

In February 1971, the veteran was seen at the cardiac clinic.  
The veteran denied paroxysmal nocturnal dyspnea, angina, 
palpitations, and edema.  The examiner noted that an EKG and 
x-ray were normal.  The conclusion was that there was no 
heart disease.  

Cardiology studies were done including electrocardiograms and 
an exercise stress test in August 1975 but no organic heart 
disorder was found.  According to the reports, the systolic 
murmur was considered functional or benign.  Blood pressure 
readings in service were within normal limits except for 
several borderline readings of 128/88 on April 13, 1977, of 
120/90 on April 15, 1977, and of 126/90 on September 2, 1977.  
Other readings around those times are normal.  For example, 
in August 1977, his blood pressure was reported as 116/66 and 
118/74; in November 1977, his blood pressure was reported as 
120/78, and in December 1977, his blood pressure was reported 
as 124/80.

In February 1978, the veteran filed a claim for service 
connection for a heart disorder.  

A March 1978 VA examination report shows that the veteran 
reported he had been diagnosed as having a heart murmur in 
the course of a routine flight physical in 1969.  He stated 
that the heart murmur had been investigated by a variety of 
service installations but that it was negative for any 
symptomatology referable to an organic murmur.  The examiner 
noted that he had reviewed the claims file "thoroughly."  
He stated the veteran's blood pressure was 124/80 with a 
regular pulse.  The examiner added that no murmur could be 
heard at the time of the examination.  He entered a diagnosis 
of heart murmur on the basis of history.

A November 1986 private medical record shows that the veteran 
was seen for treadmill stress testing by Dr. Henry.  He noted 
that the veteran reported he had an episode of chest pain 
while deer hunting recently.  Physical examination revealed 
blood pressure readings of 120/90 in the right arm and 130/94 
in the left arm.  Dr. Henry stated that later in the 
examination, the blood pressure was 138/90.  Cardiac 
examination revealed the left border of cardiac dullness in 
the midclavicular line.  He found no murmurs or gallops.  Dr. 
Henry determined that the veteran's treadmill stress testing 
was normal for someone his age.  He stated that an EKG showed 
nonspecific ST-T changes.  Dr. Henry recommended that the 
veteran undergo cardiac catheterization and selective 
coronary arteriography.  

A December 1986 private medical record shows that the cardiac 
catheterization revealed entirely normal ventricular 
function.  Dr. Henry noted that there was mild narrowing in 
the left anterior descending coronary artery, but that this 
was less than 40 percent and was not in any way 
hemodynamically significant.  He added that the coronaries 
were otherwise entirely normal.  In January 1987, Dr. Henry 
noted that the veteran was found to have a minor lesion of 
his left anterior descending coronary artery when a coronary 
arteriography was done one year prior.  He stated that an EKG 
was within normal limits.  He added that stress testing 
reassured him that there had not been any significant 
progression of the left anterior descending plaque.

A January 1990 private medical record shows that Dr. Henry 
had seen the veteran for treadmill stress testing, which was 
considered entirely normal.

A November 1995 private medical record shows that an EKG was 
normal.  The stress testing showed "an excellent exercise 
tolerance and no evidence of coronary artery disease."  Dr. 
Henry noted that the veteran had exertionally precipitated 
supraventricular tachyarrhythmia.

A February 1996 VA examination report shows that the veteran 
reported that he had experienced some palpitations and had 
undergone a treadmill test by Dr. Henry.  He stated it did 
not show evidence of ischemic heart disease.  Cardiac 
examination showed regular rate and rhythm.  The examiner 
entered an assessment of palpitations.

An April 1996 private medical record shows that the veteran 
had presented to a hospital with chest pain.  Dr. Henry 
stated that the physicians at the hospital had recommended a 
coronary angiography as follow-up on his prior study, which 
has shown mild disease.  He stated that the veteran continued 
to exhibit only mild coronary plaquing and that the remainder 
of the coronary arteries appeared normal.  He added that left 
ventricular function was normal.

A May 1998 VA examination report shows that the veteran's 
blood pressure was 136/80.  The examiner stated that heart 
rate was regular.  Peripheral pulses were intact in all 
extremities, and no peripheral edema was noted.  Examination 
of the heart revealed no murmurs.  The impression was history 
of paroxysmal supraventricular tachycardia, which the 
examiner noted was well controlled.

An October 1998 private medical record shows that Dr. Henry 
reported that the veteran's blood pressure was 152/98.  He 
stated that the blood pressure later fell to 144/90.  He 
entered a diagnosis of labile hypertension.  In February 
1999, Dr. Henry reported that the veteran's blood pressure 
was 150/78 and noted that the labile hypertension was 
controlled.

An October 1999 private medical record shows that Dr. Henry 
noted the veteran had had two visits to the emergency room in 
the last several weeks.  He stated that on the first visit, 
the veteran was found to be in tachyarrhythmia.  He stated 
that a marked ST depression was noted during that rhythm 
disturbance.  In the more recent visit, he stated that the 
veteran was found to have a much deeper T wave inversion.  
Dr. Henry stated that current treadmill testing revealed a 
normal study.

A May 2000 report of contact shows that a Decision Review 
Officer (DRO) met with the veteran as to his claim for 
service connection for a heart disorder.  The DRO noted that 
he and the veteran agreed to have him bring his service 
medical records to his physician to determine if the doctor 
believed that the veteran's problems with his heart had begun 
in service.  

In an undated latter, received in June 2000, Dr. Bernard Ngai 
stated that the veteran was being followed for recurrent 
atrial fibrillation.  He stated the following, in part:

[The veteran's] old military medical 
records clearly showed he had a heart 
murmur and chest pain while in the 
services, and was evaluated several times 
in the Cardiology Clinics at Travis AFB , 
Scott AFB, Aviano AFB, and Wiesbaden Army 
Hospital.  The conclusions were that he 
had no organic heart disease, but 
symptoms were most likely resultant from 
job-related stress as an Air Force 
Sergeant.  [The veteran] did not pursue 
the claim after his discharge because he 
became a commercial pilot and was afraid 
that he might stand to lose his pilot 
license.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for a chronic disease, such as hypertension, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
grant of service connection for a heart disorder.  The 
service medical records show that studies done at that time 
appear to have been thorough and ruled out the presence of 
organic heart disease.  The veteran underwent testing in 
1970, 1971, and 1975, and each time, there was no finding of 
organic heart disease.  While the veteran had some elevated 
blood pressure readings, there was no evidence of a pattern 
of elevated blood pressure readings, which would signal the 
presence of essential hypertension while on active duty. 

Additionally, there are no records during the one-year period 
following the veteran's discharge from service which show the 
onset of coronary artery disease or hypertension.  The first 
showing of heart problems was in 1986, which is eight years 
following his discharge from service.  Thus, service 
connection for a heart disorder would not be warranted based 
upon presumptive service connection.

Finally, the veteran had an informal hearing with a DRO in 
May 2000.  There, they agreed that the veteran would attempt 
to obtain a medical opinion linking his current heart 
problems to the inservice findings of a heart murmur.  In a 
June 2000 statement, Dr. Ngai noted that no organic heart 
disease was found in service and that symptoms in service 
were more likely the result of job-related stress.  He 
offered no opinion as to the etiology of the veteran's 
recurrent atrial fibrillation.  Thus, without competent 
evidence of a nexus between the veteran's current heart 
disorder and service, service connection for a heart disorder 
cannot be granted.  

The Board is aware that the veteran was noted to have a heart 
murmur on numerous reports of medical examination during 
service.  However, as stated above, thorough testing was done 
and did not reveal any organic heart disease.  The veteran 
did not begin having problems characteristic of a heart 
disability until approximately eight years following service.  
Although the veteran has asserted that his current heart 
problems are related to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a heart disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for a heart disorder is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

